                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                                    )
     v.                             )    Cr. No. 18-090 WES
                                    )
DAVID L. EVANS,                     )
                                    )
          Defendant.                )
___________________________________)

                              MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

        Before the Court is Defendant David L. Evans’s Motion to

Suppress, ECF No. 31. After careful consideration of the evidence,

Defendant’s Motion is DENIED.

I.   Background

     The prosecution alleges that on May 31, 2018, a lone male

robbed the Santander Bank located at 551 North Main Street, Prov-

idence, Rhode Island.          Government’s Mem. in Resp. to Def.’s Mot.

to Suppress 1 (“Govt’s Mem.”), ECF No. 39-1.                Following the inci-

dent,       the   lead   investigators   on   the   case,   FBI   Special   Agent

Medeiros and FBI Task Force Officer Bernard Gannon 1, focused on

Evans as a suspect in the robbery.            Id. at 2.

        On June 6, 2018, Evans was being treated at Rhode Island

Hospital for the injuries he suffered in a car accident.                Id.   At


        1
      Hereinafter, Medeiros and Gannon will be referred to col-
lectively as “the agents.”
approximately 3 p.m., the agents approached Evans in his hospital

room with the purpose of obtaining a statement from him.      Def.’s

Mot. to Suppress 1, (“Def.’s Mot.”), ECF No. 31.      Prior to ques-

tioning Evans, Gannon apprised him of his Miranda rights, and Evans

signed a form waiving these rights.      Govt’s Mem. 2; see Federal

Bureau of Investigation Advice of Rights 1, ECF No. 39-2.

       The agents recorded and have transcribed the interrogation.

Evans Tr., ECF No. 39-3.     Because Evans disputes neither what was

said nor what he signed, the facts necessary to decide the Motion

are settled, and the Court can therefore decide it without a hear-

ing.   See United States v. Staula, 80 F.3d 596, 603 (1st Cir. 1996)

(“A hearing is required only if the movant makes a sufficient

threshold showing that material facts are in doubt or dispute, and

that such facts cannot reliably be resolved on a paper record.”).

II.    Discussion

       A.   Evans waived his Miranda rights prior to the
            interview.

       For Evans’s statements to be admissible, the Government must

prove that he waived his Miranda rights by a preponderance of the

evidence, and that the waiver was made “voluntarily, knowingly,

and intelligently.”     See Colorado v. Connelly, 479 U.S. 157, 168,

175 (1986); United States v. Monroe, 264 F. Supp. 3d 376, 384

(D.R.I. 2017).      The United States Supreme Court has found that a

signed form waiving Miranda rights is not necessarily sufficient


                                   2
to establish waiver, but that it is “usually strong proof of the

validity of that waiver.”     North Carolina v. Butler, 441 U.S. 369,

373 (1979).    The question of waiver is ultimately determined ac-

cording   to      the   surrounding       circumstances,     including   the

background, experience, and conduct of the defendant.           Id. at 374-

75.

      Here, the totality of the circumstances demonstrates that

Evans knowingly waived his Miranda rights. See id. Evans provided

thoughtful answers to the agents’ questions throughout the inter-

view,   without    extraordinary   prompting     or   encouragement.     See

generally Evans Tr.     Moreover, Evans is a middle-aged man who has

a lifetime of experience in the criminal justice system, including

approximately twenty prior arrests.           Govt’s Mot. 3.     This back-

ground indicates that he knew what he was doing by signing the

Miranda waiver and talking to the agents. See Moran v. Burbine,

475 U.S. 412, 421 (1986) (“[W]aiver must have been made with a

full awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon it.”).

      The Court therefore finds that Evans waived his Miranda rights

prior to his interrogation.     His Motion is DENIED as to his answers

to the agents’ questions, up to his first mention of counsel at

page twenty-four of the transcript.          Evans Tr. 24.




                                      3
     B.   The question of whether Evans invoked his right to
          counsel at pages twenty-four and forty-nine is moot.

     Throughout its response to Evans’s Motion, the Government

insists that it does not intend to use any of Evans’s testimony

following his first alleged invocation of counsel at page twenty-

four of the transcript.   Govt’s Mem. 1, 6.   The Court will take

the Government at its word, and thus DENY Evans’s Motion as moot

insofar as it seeks to suppress statements made after that point.

See United States v. Acosta, 303 F.3d 78, 81 (1st Cir. 2002)

(affirming the district court’s dismissal of a motion to suppress

as moot because the government represented that it would not rely

on the evidence); United States v. Green, No. 98 CR 69(S-3), 1998

WL 938733, at *2 (E.D.N.Y. Nov. 27, 1998) (“The Government has

decided not to use this set of statements in their case-in-chief,

so the motion to suppress them is dismissed as moot.”).   Of course,

Evans may renew his Motion if the Government attempts to introduce

this evidence.




                                4
III. Conclusion

     For the reasons stated herein, Evans’s Motion to Suppress,

ECF No. 31, is DENIED as to his initial waiver of Miranda rights,

and is otherwise DENIED as moot.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: August 13, 2019




                                   5
